
	

115 HR 2905 : Justice for Victims of IRS Scams and Identity Theft Act of 2018
U.S. House of Representatives
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2905
		IN THE SENATE OF THE UNITED STATES
		April 19, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To require the Attorney General and the Secretary of the Treasury to report to Congress on efforts
			 to combat identity theft, including by persons purporting to be acting on
			 behalf of the Internal Revenue Service, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Justice for Victims of IRS Scams and Identity Theft Act of 2018. 2.Reporting requirements (a)Attorney General reportNot later than 120 days after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the status of prosecutions for violations of section 1028(a) or 1028A(a) of title 18, United States Code, including—
 (1)the number of defendants referred to the Attorney General for prosecution during the 5-year period immediately preceding the date of the report by any agency of the Federal Government, disaggregated by the number of defendants referred by each agency;
 (2)a map of the United States indicating how many cases were referred for prosecution by agencies of the Federal Government in each judicial district;
 (3)the rate, by year and judicial district, of convictions for cases described in paragraph (1) that were prosecuted; and
 (4)the Attorney General’s recommendations regarding— (A)identification of trends in the commission of such offenses;
 (B)how to improve collaboration with other Federal agencies; (C)how to improve law enforcement deterrence and prevention of such offenses; and
 (D)whether such offenses are being committed by individuals or criminal organizations. (b)Secretary of the Treasury reportNot later than 120 days after the date of enactment of this Act, the Secretary of the Treasury shall submit a report to Congress detailing—
 (1)current efforts by the Secretary to assist with the prosecution of violations of section 1028(a) or 1028A(a) of title 18, United States Code, wherein the defendant misrepresented himself or herself to be engaged in lawful activities on behalf of, or carrying out lawful duties as an officer or employee of the Internal Revenue Service;
 (2)overall trends in the commission of such offenses; (3)the Secretary’s recommendations regarding what resources are needed to facilitate improved review and prosecution of such cases; and
 (4)information on what assistance the Internal Revenue Service may offer victims of such offenses. 3.Publication of reportNot later than 120 days after the date of enactment of this Act, the Attorney General shall make the report submitted under section 3(b) publically available on an Internet webpage of the Attorney General.
		
	Passed the House of Representatives April 18, 2018.Karen L. Haas,Clerk
